Citation Nr: 0408408	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from March 1944 to April 1945.  The veteran died 
in February 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In July 1998, the RO denied entitlement to the benefits 
sought.  The appellant was notified of this decision by 
letter dated in August 1998.  In September 1998, the 
appellant's representative submitted a cover letter 
forwarding additional lay statements in support of the 
appellant's claim for benefits.  The Board construes this 
correspondence as a notice of disagreement with the July 1998 
rating decision.  See 38 C.F.R. § 20.201 (2003).  In March 
2001, the RO again denied the appellant's claim.  The 
appellant subsequently perfected this appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
information necessary for an equitable disposition of the 
appellant's appeal.

2.  The veteran died in February 1985.  The Certificate of 
Death lists the immediate cause of death as ventricular 
fibrillation due to coronary artery disease.  

3.  The evidence is in equipoise regarding whether the 
veteran experienced localized edema during captivity.

4.  The veteran was honorably discharged from active duty and 
died as a result of a service-connected disability, with 
regard to eligibility for Dependents' Educational Assistance.  


CONCLUSIONS OF LAW

1.  A disability presumed to have been incurred in service 
caused the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  Eligibility for Dependents' Educational Assistance is 
established.  38 U.S.C.A. 
§ 3500 et seq. (West 2002); 38 C.F.R. § 3.807 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The July 1998 rating decision, the March 2001 rating 
decision, and the August 2001 statement of the case (SOC), 
collectively notified the appellant of the laws and 
regulations necessary to substantiate her claims.  Letter 
dated in September 2003 notified the appellant of the 
evidence needed and of the evidence that VA had received.  
She was advised that VA would make reasonable efforts to get 
evidence that she identified, but that she must provide 
enough information so that VA could request the records.  

The letter sent to the appellant did not specifically contain 
the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter 
dictum and is not binding on VA" and that "section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

The Board acknowledges that VCAA notice was not provided to 
the appellant prior to the initial AOJ decision denying her 
claim.  Notwithstanding, in light of the favorable 
determination to grant the benefits sought, the Board finds 
that any defect with respect to the timing or the content of 
the VCAA notice is harmless error and the appellant is not 
prejudiced by the Board's consideration of the issues at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

On March 16, 1944, while flying a bombing mission over 
Germany, the veteran's aircraft was shot down and he was 
subsequently captured.  He was confined at Stalag Luft 4 and 
Stalag Luft 6.  He was returned to military control on May 
31, 1945.  

The veteran died in February 1985.  The Certificate of Death 
lists the immediate cause of death as ventricular 
fibrillation due to coronary artery disease.  An other 
significant condition contributing to death but not related 
to the immediate cause was diabetes mellitus.  At the time of 
his death, the veteran was service-connected for the 
residuals of hepatitis, infectious, with mild liver damage 
(10 percent) and anxiety (50 percent).

The appellant originally filed her claim for Dependency and 
Indemnity Compensation (DIC) in February 1985.  In September 
1986, the Board denied entitlement to service connection for 
the cause of the veteran's death.  This decision is final.  
See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

Except as provided in section 5108, when a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).

The appellant sought review of her finally decided claim 
based on the new presumption for former POW's for service 
connection for ischemic heart disease.  The Board notes that 
where a new basis of entitlement has been established by a 
change in law, new and material evidence is not required 
because the claim is a new claim, rather than a reopened 
claim.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd. 17 
F.3d 368 (Fed. Cir. 1994), cert. denied 513 U.S. 810 (1994).  
In order for the "liberalizing change" exception to section 
7104(b) to be applicable, the intervening change in law must 
create a new cause of action.  See Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 525 U.S. 962 (1998).  
 
In July 1994, and retroactive to August 24, 1993, the 
regulations concerning diseases subject to presumptive 
service connection in former POW's were amended by stating 
that the statutory term "beriberi heart disease" includes 
ischemic heart disease in former POW's who had experienced 
localized edema during captivity.  See 59 Fed. Reg. 35464-
35465 (July 12, 1994).  Prior to August 24, 1993, the term 
"beriberi heart disease" did not include ischemic heart 
disease.  See 38 C.F.R. § 3.309(c) (1994).

As that change in regulation qualifies as a "liberalizing 
exception" to section 7104(b), the Board will treat the 
appellant's claim for service connection for the cause of the 
veteran's death as a new claim.  

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2003).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2003).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection will also be 
presumed for certain POW related diseases.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Under the regulations currently in effect, if the veteran is: 
(1) a former POW and; (2) as such was interned or detained 
for not less than 30 days, Beriberi (including beriberi heart 
disease) shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(c) (2003).  A 
note to this provision provides that "[f]or purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  Id.  

The evidence clearly establishes that the veteran was a 
former POW and was confined for approximately 13 months.  
Private medical records dated in 1978 indicate the veteran 
recently had transient ischemic attacks (TIA's).  He was 
diagnosed with coronary artery disease and underwent a triple 
coronary artery bypass.  Consequently, if the evidence 
establishes that the veteran had localized edema during his 
captivity, presumptive service connection is warranted.  

The veteran underwent a VA POW examination in April 1984.  On 
the "Former POW Medical History" form, the veteran reported 
that he participated in forced marches and was also isolated 
in close quarters on prison ships and railroad cars.  He 
received adequate water most of the time during captivity, 
but did not receive adequate amounts of food.  The veteran 
reported dysentery, vitamin deficiency and diptheria during 
captivity, but denied having beriberi.  He also suffered from 
various symptoms including numbness or weakness in the arms 
or legs, and aches or pains in the muscles and/or joints.  He 
indicated that he did not experience swelling in the joints, 
legs, feet, or muscles.  

A September 1997 statement from N.M. indicates that he met 
the veteran at the prison camp Stalag Luft 6.  When the 
Russian forces were approaching, they were transferred by 
freighter and then loaded onto boxcars.  When they were 
unloaded, they were handcuffed together and forced to run the 
3 miles to Stalag Luft 4.  It was there that N.M. saw the 
veteran again.  N.M. stated that on many occasions he saw the 
veteran and noticed that he was in pain and that his ankles 
and feet were greatly swollen.  

An August 1998 statement from B.C. indicates that he first 
met the veteran when they were in Stalag Luft 4.  They were 
in the same compound.  B.C. noticed that the veteran's feet 
were swollen and he had difficulty walking.  As the Russians 
approached, they were moved and he was separated from the 
veteran at the loading.  He did not see the veteran again 
until an ex-POW meeting in 1985.  

Although the veteran denied swelling at his 1984 examination, 
he did report numbness in his legs and pain in the muscles 
and joints.  The claims folder also contains written 
statements from fellow prisoners indicating that the veteran 
experienced swelling during captivity.  Accordingly, the 
Board finds that the evidence regarding whether the veteran 
experienced localized edema during captivity is in equipoise.  
Resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  



Dependents' Educational Assistance

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2003).  

In view of the foregoing grant of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that basic eligibility for chapter 35 benefits is 
established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. chapter 35 is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



